Exhibit 10.5

EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 27, 2012, by and between
HARRIS INTERACTIVE INC., a Delaware corporation (“Company”), and Michael de Vere
(“Executive”).

1. CAPACITY AND DUTIES

1.1 Employment; Acceptance of Employment. Company hereby employs Executive and
Executive hereby accepts employment by Company for the period and upon the terms
and conditions hereinafter set forth.

1.2 Capacity and Duties

(a) Executive shall serve as the President and Chief Executive Officer, U.S.
Business Groups of Company, and shall have the duties, authority, and
responsibilities commensurate with such position and such other duties and
responsibilities appropriate for his position as may from time to time be
specified by the Chief Executive Officer. Executive will be based in a home
office in Thousand Oaks, California; provided, however, Executive acknowledges
and agrees that he will spend such time as reasonably necessary at Company’s
offices in New York, New York and Rochester, New York. In addition, the parties
recognize that travel to Company’s and its affiliates’ various other offices,
and to other locations in furtherance of Company’s business, will be required in
connection with the performance of Executive’s duties hereunder. Executive will
report to the Chief Executive Officer.

(b) Executive shall devote substantially full time efforts to the performance of
Executive’s duties hereunder, making reasonable good faith attempts to further
the business and interests of Company.

(c) Executive acknowledges that Company’s reputation is important in the
continued success of its business, and agrees that he will not directly or
indirectly defame or disparage Company or its officers, employees, or directors,
or the Company’s products or services, in any manner; provided, however, that
Executive may make such disclosures as may be required by law. Company
acknowledges that Executive’s reputation is important to his continued success.
Company agrees that neither it nor its executive officers and directors, will
directly or indirectly defame or disparage Executive in any manner; provided,
however, that Company may make such disclosures as may be required by law. The
obligations under this Section 1.2(c) shall survive for a period of four years
after the Termination Date (as defined below).

2. TERM OF EMPLOYMENT

2.1 Term. The term of Executive’s employment hereunder, for all purposes of this
Agreement, shall commence on the date hereof and continue through and including
the earliest to occur of (i) the date on which Executive dies or (ii) the date
on which either Company or Executive terminates Executive’s employment for any
reason (the “Termination Date”).

 

1



--------------------------------------------------------------------------------

3. COMPENSATION

3.1 Base Compensation. As compensation for Executive’s services, Company shall
pay to Executive base compensation in the form of salary (“Base Compensation”)
in the amount of $325,000 per annum, to be retroactively applied to March 1,
2012. The salary shall be payable in periodic installments in accordance with
Company’s regular payroll practices for its executive personnel at the time of
payment, but in no event less frequently than monthly. The Compensation
Committee of the Board of Directors of Company (the “Board”) shall review Base
Compensation periodically for the purpose of determining, in its sole
discretion, whether Base Compensation should be increased but not decreased;
provided, however, in connection with a general decrease in base compensation
for its other executive officers Executive’s Base Compensation may be decreased
in the same proportions as contemporaneous decreases in base compensation for
other executive officers provided that Executive’s Base Compensation shall never
be less than the amount that is 5% less than the highest amount of annual Base
Compensation paid to him during the term of this Agreement and shall never be
less than 325,000.

3.2 Performance Bonus. As additional cash compensation for the services rendered
by Executive to Company, Executive shall be eligible to receive a target annual
performance bonus as part of the Corporate Bonus Plan (“Performance Bonus”) of
up to 40% of Base Compensation for fiscal 2012 and up to 60% of Base
Compensation for subsequent fiscal years, payable in full at the same time as
payment of other executive bonuses by Company in accordance with the terms of
the Corporate Bonus Plan. The Performance Bonus award criteria and amount shall
be those established on an annual basis by the Compensation Committee of the
Board based upon (i) Company achievement of financial targets and (ii) Executive
achievement of individual management objectives (failure to achieve which may
result in cutbacks). No Performance Bonus will be due in the event that minimum
award criteria established by the Compensation Committee are not met.

3.3 Retention Bonus. As additional cash compensation for the services rendered
by Executive to Company, Executive shall be eligible to receive the following
retention bonuses (each, a “Retention Bonus”): (a) $75,000, if Executive is
employed by Company (or a successor in interest of Company) on June 30, 2013
(the “Fiscal 2013 Retention Bonus”), (b) $25,000, if Executive is employed by
Company (or a successor in interest of Company) on December 31, 2013 (the “First
Half Fiscal 2014 Retention Bonus”), and (c) $75,000, if Executive is employed by
Company (or a successor in interest of Company) on June 30, 2014 (the “Second
Half Fiscal 2014 Retention Bonus”). The aggregate of the First Half Fiscal 2014
Retention Bonus and the Second Half Fiscal 2014 Retention Bonus are together
referred to herein as the “Total Fiscal 2014 Retention Bonus”. Company shall pay
to Executive each earned Retention Bonus in the first available pay period on or
after the applicable Retention Bonus date; provided, however, in the event that
a Change in Control (as defined below) occurs prior to June 30, 2013, the Fiscal
2013 Retention Bonus shall be deemed earned and paid to Executive within thirty
(30) days of the Change in Control regardless of whether Executive remains
employed by the successor in interest of Company on June 30, 2013; provided,
further, to the extent that a Change in Control occurs prior to June 30, 2014, a
prorated portion of the Total Fiscal 2014 Retention Bonus shall be paid to
Executive within thirty (30) days of the Change in Control and the remaining
portion shall be paid to Executive in the first available pay period on or after
the applicable Retention

 

2



--------------------------------------------------------------------------------

Bonus date(s) if Executive remains employed by the successor in interest of
Company on such Retention Bonus date(s). The prorated portion of the Total
Fiscal 2014 Retention Bonus shall be calculated by multiplying the Total Fiscal
2014 Retention Bonus (but only that portion which remains unpaid) at the time of
the Change in Control by a fraction, the numerator of which is the number of
days elapsed in fiscal 2014 prior to the Change in Control and the denominator
of which is 365.

3.4 Employee Benefits. Executive shall be entitled to participate in such of
Company’s employee benefit plans and benefit programs as may from time to time
be provided by Company for its senior executives generally. Company shall have
no obligation, however, to maintain any particular program or level of benefits
referred to in this Section 3.4 for its senior executives generally.

3.5 Vacation. Executive shall be entitled to twenty (20) days of paid vacation
each calendar year. Any vacation days that are not taken in a given calendar
year shall accrue and carry over from year to year, or be paid or lost,
according to Company’s standard vacation policies. Executive may be granted
leaves of absence with or without pay for such valid and legitimate reasons as
the Chief Executive Officer in his or her sole and absolute discretion may
determine, and is entitled to the same personal days and holidays provided to
other senior executives of Company.

3.6 Expense Reimbursement. Company shall reimburse Executive for all reasonable
and documented expenses incurred by Executive in connection with the performance
of Executive’s duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time.

3.7 Withholding. All payments under this Agreement shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.

3.8 Accounting Restatement

(a) In the event that Company is required to prepare an accounting restatement
due to material non-compliance of Company with any financial reporting
requirement related to a period during the term of this Agreement under the
securities or other applicable laws (“Restatement”), for any reason including
without limitation as a result of fraud, negligence, or intentional misconduct,
whether by Executive or any other person(s), subject to Section 3.8(c) Executive
shall reimburse Company for any Excess Payment (as defined below) received for
the first annual accounting period covered by any individual Restatement and
related later Restatements due to non-compliance with the same financial
reporting requirement. For purposes of this Section 3.8, “Excess Payment” shall
mean the positive difference, if any, between any Performance Bonus payment made
to Executive and the payment that would have been made had the Performance Bonus
been calculated based upon Company’s financial statements as restated. The
portion of any Excess Payment retained by Executive net after taxes shall be
repaid within ninety (90) days after Executive has been notified in writing of a
Board determination described below, and the remainder of such Excess Payment,
if any, shall be repaid within thirty (30) days of the date on which Executive
is entitled to receive the benefit of a refund claim.

 

3



--------------------------------------------------------------------------------

(b) In addition and subject to Section 3.8(c), Executive shall reimburse Company
for the amount of the proceeds of sale by Executive of any performance-based
equity incentive award, the vesting of which was determined in whole or in part
upon meeting or exceeding specific performance targets relating to the financial
results of Company for the period(s) covered by the Restatement, that would not
have been met based upon the financial results as restated, and any such award
held by Executive that has vested but remains unsold shall be forfeited. The
portion of any Excess Payment retained by Executive net after taxes shall be
repaid within ninety (90) days after Executive has been notified in writing of a
Board determination described below, and the remainder of such Excess Payment,
if any, shall be repaid within thirty (30) days of the date on which Executive
is entitled to receive the benefit of a refund claim.

(c) Executive shall have no reimbursement obligation under this Section 3.8
unless the Board has considered the matter in a meeting (which may be
telephonic) at which Executive (with counsel) is given the opportunity to appear
and discuss the matter, and in its good faith discretion has made a
determination that reimbursement is appropriate under the circumstances. The
rights under this Agreement are in addition to, and do not replace, the rights
of Company, if any, under Section 304 of the Sarbanes-Oxley Act (as may be
amended), Section 954 of the Dodd-Frank Act (as may be amended), and any other
applicable rules or regulations promulgated by the Securities Exchange
Commission.

3.9 Stock Options. Upon the occurrence of a Change in Control, then
notwithstanding anything to the contrary in the stock option agreements entered
into between Executive and Company, the shares of the Company’s common stock
(“Shares”) covered by the options that are not then exercisable, i.e. unvested,
shall immediately vest and become exercisable by Executive if Executive’s date
of termination has not occurred prior to the Change in Control.

4. TERMINATION OF EMPLOYMENT

4.1 Obligations. Any Accrued Base Obligations (as defined below) other than
employee benefits, Accrued Performance Bonus Obligations (as defined below),
Accrued Retention Bonus Obligations (as defined below), Partial Period
Performance Bonus Obligations (as defined below), and Partial Period Retention
Bonus Obligations (as defined below), which are payable to Executive as provided
in any of Sections 4.2 through 4.6 below, shall be paid within thirty (30) days
after the Termination Date. Employee benefits shall be paid as provided under
the applicable plan or program. For purposes of this Agreement:

(a) “Accrued Base Obligations” shall mean amounts for Base Compensation, expense
reimbursement, vacation, and employee benefits that have accrued, vested, and
are unpaid as of the Termination Date.

(b) “Accrued Performance Bonus Obligations” shall mean earned but unpaid
Performance Bonus as of the Termination Date for fiscal years already ended.

(c) “Accrued Retention Bonus Obligations” shall mean earned but unpaid Retention
Bonus as of the Termination Date.

(d) “Partial Period Performance Bonus Obligations” shall mean, for the

 

4



--------------------------------------------------------------------------------

fiscal year in which the Termination Date occurs, a prorated Performance Bonus
for the partial-year period ending on the Termination Date. The prorated
Performance Bonus shall be based on achievement of the annual financial metrics
as then in effect for calculation of Executive’s Performance Bonus (for example,
net earnings, revenues, or other metrics as applicable, but not including
individual management objectives), multiplied by a fraction, the numerator of
which is the number of days elapsed in the fiscal year prior to the Termination
Date and the denominator of which is 365.

(e) “Partial Period Retention Bonus Obligations” shall mean, for the fiscal year
in which the Termination Date occurs, a prorated Retention Bonus for the
partial-year period ending on the Termination Date. The prorated Retention Bonus
shall be calculated by multiplying the Retention Bonus(es) applicable for such
fiscal year by a fraction, the numerator of which is the number of days elapsed
in such fiscal year and the denominator of which is 365.

4.2 Death of Executive. If Executive dies, Company shall not be obligated to
make any further payments under this Agreement except amounts for:

(a) the Accrued Base Obligations;

(b) the Accrued Performance Bonus Obligations;

(c) the Accrued Retention Bonus Obligations;

(d) the Partial Period Performance Bonus Obligations;

(e) the Partial Period Retention Bonus Obligations; and

(f) rights to indemnification, advancement of legal fees, and officer’s
liability insurance coverage pursuant to Section 6.9 (collectively
“Indemnification”).

4.3 Disability of Executive. If Executive is permanently disabled (as defined in
Company’s long-term disability insurance policy then in effect), then Company
shall have the right to terminate Executive’s employment upon fifteen (15) days’
prior written notice to Executive (“Disability”) provided that Executive’s
employment shall immediately terminate for disability if, as of an earlier date,
he incurs a Separation from Service (as defined herein) as a result of physical
or mental incapacity. In the event Executive’s employment is terminated for
Disability in accordance with this Section 4.3, Company shall not be obligated
to make any further payments under this Agreement except for:

(a) the Accrued Base Obligations;

(b) the Accrued Performance Bonus Obligations;

(c) the Accrued Retention Bonus Obligations;

(d) the Partial Period Performance Bonus Obligations;

(e) the Partial Period Retention Bonus Obligations; and

(f) Indemnification.

 

5



--------------------------------------------------------------------------------

4.4 Termination for Cause.

(a) Executive’s employment shall terminate immediately upon written notice from
Company that Executive is being terminated for Cause (as defined herein), which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination for Cause, in which event Company shall not thereafter be
obligated to make any further payments under this Agreement except for:

(i) the Accrued Base Obligations;

(ii) the Accrued Performance Bonus Obligations;

(iii) the Accrued Retention Bonus Obligations; and

(iv) Indemnification.

(b) “Cause” shall be limited to the following:

(i) willful failure to make reasonable attempts in good faith to substantially
perform Executive’s duties as described in Section 1.2 (other than because of
physical or mental incapacity) after demand for substantial performance is
delivered by Company in writing that specifically identifies the manner in which
Company believes Executive has not made reasonable attempts in good faith to
substantially perform Executive’s duties and Executive’s failure to cure such
failure within thirty (30) days after receipt of Company’s written demand;

(ii) willful misconduct with regard to Company or Executive’s duties that is
materially and demonstrably injurious to Company or its subsidiaries;

(iii) conviction or plea of guilty or nolo contendere to a crime that arises
from an act that is materially and demonstrably injurious to Company or any of
its subsidiaries, or conviction or plea of guilty or nolo contendere to a
felony;

(iv) material violation of Section 5 hereof;

(v) material violation of Company polices set forth in Company manuals or
written statements of policy provided that such violation is materially and
demonstrably injurious to Company (it being understood that among others any
violation of Company’s Insider Trading Policy as applicable to executive
officers shall be deemed to be material) and, if curable, continues for more
than five (5) business days after written notice thereof is given to Executive
by Company; and

(vi) material breach of any material provision of this Agreement by Executive
(not including those covered by subclauses (i) and (iv) above), which breach
continues for more than seven (7) business days after written notice thereof is
given by Company to Executive.

 

6



--------------------------------------------------------------------------------

4.5 Termination Without Cause or by Executive for Good Reason.

(a) Company and Executive each reserve the right to terminate Executive’s
employment at any time. If a Termination Date occurs due to Company terminating
Executive without Cause or Executive terminating for Good Reason (as defined
herein), then Company or its successor shall have no further obligations under
this Agreement except that Company or its successor shall pay to Executive the
amounts shown in Section 4.5(c) hereof.

(b) For the avoidance of doubt, Section 4.5(c) hereof shall not apply to
(i) termination for Cause which circumstance is covered by Section 4.4 hereof,
(ii) termination by Executive without Good Reason which circumstance is covered
by Section 4.6, (iii) termination by reason of death which circumstance is
covered by Section 4.2 hereof, or (iv) termination by reason of Disability which
circumstance is covered by Section 4.3 hereof.

(c) If Executive is terminated by Company without Cause or Executive terminates
his employment for Good Reason, then Company shall pay to Executive:

(i) the Accrued Base Obligations;

(ii) the Accrued Performance Bonus Obligations;

(iii) the Accrued Retention Bonus Obligations;

(iv) the Partial Period Performance Bonus Obligations;

(v) the Partial Period Retention Bonus Obligations;

(vi) Indemnification; and

(vii) a severance amount equal to the sum of twelve (12) months of Executive’s
then-current Base Compensation and the equivalent of twelve (12) months of
Company’s share of health and medical premiums at Executive’s then-active
employee rate, payable in twelve (12) equal monthly installments commencing
thirty (30) days after the Termination Date; provided, however, if Executive is
terminated without Cause or Executive terminates his employment for Good Reason,
in each such case in contemplation of, or during the twelve (12) month period
following, a Change in Control, then the severance amount shall equal the sum of
eighteen (18) months of Executive’s then-current Base Compensation and the
equivalent of eighteen (18) months of Company’s share of health and medical
premiums at Executive’s then-active employee rate, payable as follows: (A) the
sum of twelve (12) months of Executive’s then-current Base Compensation and the
equivalent of twelve (12) months of Company’s share of health and medical
premiums at Executive’s then-active employee rate in a lump sum within thirty
(30) days after the Termination Date; and (B) the sum of six (6) months of
Executive’s then-current Base Compensation and the equivalent of six (6) months
of Company’s share of health and medical premiums at Executive’s then-active
employee rate in a lump sum within thirty (30) days after the one year
anniversary of the Termination Date, subject to Executive abiding by the terms
in Section 5 hereof and otherwise not, directly or indirectly, owning, managing,
operating, joining, controlling, participating in, investing in or otherwise
being connected or associated with, in any manner, including, without
limitation, as an officer,

 

7



--------------------------------------------------------------------------------

director, employee, distributor, independent contractor, independent
representative, partner, consultant, advisor, agent, proprietor, trustee or
investor, any Competing Business (defined below) (provided that, ownership of
4.9% or less of the stock or other securities of a corporation, the stock of
which is listed on a national securities exchange or otherwise publicly traded,
shall be permissible so long as Executive does not in fact have the power to
control, or direct the management of, or is not otherwise engaged other
competitive activities with, such corporation).

(d) “Good Reason” shall mean any of the following:

(i) a change in Executive’s reporting line such that he no longer reports
directly to the Chief Executive Officer of Company or, upon a Change in Control,
the ultimate parent of Company or, if inapplicable, the successor in interest of
Company;

(ii) any material decrease in Executive’s salary except as expressly permitted
by Section 3.1;

(iii) any material decrease of Executive’s target Performance Bonus below 40% of
Base Compensation for fiscal 2012 and below 60% of Base Compensation for
subsequent fiscal years;

(iv) material breach of Company’s obligations hereunder, including the failure
of any successor in interest of Company to be bound by the terms of this
Agreement in accordance with Section 6.4 hereof;

(v) any material reduction in the general nature of Executive’s duties,
authority, and responsibilities to a level inconsistent with a President and
Chief Executive Officer, U.S. Business Groups of Company or, upon a Change in
Control, the ultimate parent of Company or, if inapplicable, the successor in
interest of Company, unless previously agreed to in writing by Executive; or

(vi) the relocation of Executive’s principal office by Company (or a successor
in interest of Company) to a location more than fifty (50) miles from
Executive’s current home office in Thousand Oaks, California, unless previously
agreed to in writing by Executive.

Executive must provide notice to Company that he is intending to terminate his
employment for Good Reason (“Notice of Termination for Good Reason”) within
ninety (90) days after the initial existence of the event that constitutes Good
Reason, which termination notice shall specify that a Termination Date will
occur thirty (30) days after the date of such notice unless the circumstances
constituting Good Reason and identified by Executive in the Notice of
Termination are remedied prior to such Termination Date. Executive’s right to
terminate Executive’s employment hereunder for Good Reason shall not be affected
by Executive’s subsequent Disability provided that the notice of intention to
terminate is given prior to the onset of such Disability. Subject to compliance
by Executive with the foregoing notice requirement, Executive’s continued
employment prior to terminating employment for Good Reason shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason. In the event Executive delivers to Company a Notice of
Termination for Good Reason, upon request of the Board, Executive agrees to
appear, accompanied by his legal

 

8



--------------------------------------------------------------------------------

counsel, before a meeting of the Board called and held for such purpose (after
at least three business days notice) and specify to the Board the particulars as
to why Executive believes adequate grounds for termination for Good Reason
exist. No action by the Board, other than the remedy of the circumstances within
the thirty (30) day period after the date of the Notice of Termination, shall be
binding on Executive.

(e) Subject to Section 4.7(d) hereof, a “Change in Control” shall be deemed to
have occurred if:

(i) there shall occur (i) any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
the Shares would be converted into cash, securities or other property, or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of assets accounting for 66% or more of the total
assets of the Company or 66% or more of the total revenues of the Company, other
than, in case of either (i) or (ii), a consolidation or merger with, or transfer
to, a corporation or other entity of which, or of the parent entity of which,
immediately following such consolidation, merger or transfer, (x) more than 50%
of the combined voting power of the then outstanding voting securities of such
entity entitled to vote generally in the election of directors (or other
governing body) is then beneficially owned (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934) by the individuals and entities who
were such owners of Shares immediately prior to such consolidation, merger or
transfer, or (y) a majority of the directors (or other governing body) consists
of members of the Board in office on the date immediately prior to the effective
date of such consolidation, merger or transfer); or

(ii) the stockholders of the Company approve a complete liquidation or
dissolution of the Company, except in connection with a recapitalization or
other transaction which does not otherwise constitute a Change of Control for
purposes of Section 4.5(e)(i).

(f) “Competing Business” shall mean any business or venture which is
substantially similar to the whole, or any part of the business that is at least
twenty percent (20%) of, the business conducted by Company (prior to any Change
in Control of Company), and which is in material competition with Company.

(g) Executive shall not be required to mitigate amounts payable under
Section 4.5(c) by seeking other employment or otherwise, and there shall be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein

4.6 Termination by Executive without Good Reason. Executive may terminate this
Agreement upon thirty (30) days’ prior written notice to Company. In the event
Executive’s employment is voluntarily terminated by Executive, Company shall not
be obligated to make any further payments to Executive hereunder other than:

(a) the Accrued Base Obligations;

(b) the Accrued Performance Bonus Obligations;

(c) the Accrued Retention Bonus Obligations; and

(d) Indemnification.

 

9



--------------------------------------------------------------------------------

4.7 Effect of Section 409A.

(a) Section 409A. It is intended that the provisions of this Agreement comply
with Internal Revenue Code (“Code”) Section 409A or be exempt therefrom, and
this Agreement shall be administered, and all provisions of this Agreement shall
be construed, in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Nevertheless, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Company nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive as a result of the application of Code Section 409A.

(b) Installments. If under this Agreement, an amount is to be paid in two or
more installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

(c) Separation From Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and Treas. Reg. §1.409A-1(h)
(without giving effect to any elective provisions that may be available under
such definition) and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service.

(d) Change in Control. A Change in Control shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits subject to Code Section 409A upon or following a Change in
Control unless such Change in Control is also a “Change in Control Event” within
the meaning of Code Section 409A and Treas. Reg. §1.409A-3(i)(5) (without giving
effect to any elective provisions that may be available under such definition).

(e) Specified Employee. If Executive is deemed on the date of termination of his
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by Company from time to time, or if none, the default methodology,
then:

(i) With regard to any payment, the providing of any benefit or any distribution
of equity that constitutes “deferred compensation” subject to Code Section 409A,
payable upon separation from service, such payment, benefit or distribution
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (ii) the date of Executive’s death; and

(ii) On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments

 

10



--------------------------------------------------------------------------------

delayed pursuant to this Section 4.7, with interest at the prime rate as
published in the Wall Street Journal on the first business day of the delay
period (whether they would otherwise have been payable in a single sum or in
installments in the absence of such delay), shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal dates
specified from them herein and (y) all distributions of equity delayed pursuant
to this Section 4.7(d) shall be made to Executive.

(f) Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

(g) Payment Period. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of Company.

(h) Compliance. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, Company shall,
after consulting with Executive, reform such provision to comply with Code
Section 409A; provided that Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A.

4.8 Precondition to Post-Termination Payments. As a condition for the payment of
any post-Termination Date benefits to be provided hereunder except for Accrued
Base Obligations, Accrued Performance Bonus Obligations and Accrued Retention
Bonus Obligations, Executive shall deliver to Company a release in favor of
Company in a customary form prior to the 52nd day after the termination date.
Any such amounts that are due prior to the expiration of the revocation period
following delivery of the release that are conditioned on the delivery of the
release shall be paid in a lump sum on the 60th day after the termination date.

5. NON-SOLICITATION AND CONFIDENTIALITY

5.1 Non-Solicitation.

(a) Consideration for this Section. Executive acknowledges and agrees that:

(i) the advance commitment of Company to provide the benefits afforded by this
Agreement are over and above those otherwise afforded by Company policy, and in
making its decision to offer Executive the benefits afforded by this Agreement
and bind itself in advance to the obligations hereunder Company relied upon and
was induced by the covenants made by Executive in this Section 5;

 

11



--------------------------------------------------------------------------------

(ii) in accepting the benefits evidenced by this Agreement Executive is
receiving an asset of significant value, and Company’s entry into this Agreement
and its incurrence of the related payment and other obligations hereunder are
fair and adequate consideration for Executive’s obligations under this
Section 5;

(iii) Executive’s position with Company places Executive in a position of
confidence and trust with the clients and employees of Company;

(iv) Company’s business (including its acquisitive activity) is carried on
throughout the world and accordingly, it is reasonable that the restrictive
covenants set forth below are not limited by specific geographic area;

(v) the course of Executive’s employment with Company necessarily requires the
disclosure of confidential information and trade secrets related to Company’s
relationships with clients (such as, without limitation, pricing information,
marketing plans, budgets, designs, methodologies, products, client preferences
and policies, and identity of appropriate personnel of clients with sufficient
authority to influence a shift in suppliers) as well as other confidential and
proprietary information, (such as databases, methodologies, and technologies);

(vi) Executive’s employment affords Executive the opportunity to develop a
personal acquaintanceship and relationship with Company’s employees and clients,
which in some cases may constitute Company’s primary or only contact with such
employees and clients, and to develop a knowledge of those clients’ and
employees’ affairs and requirements;

(vii) Company’s relationships with its established clients and employees are
placed in Executive’s hands in confidence and trust;

(viii) it is reasonable and necessary for the protection of the goodwill and
business of Company that Executive make the covenants contained in this
Agreement; and

(ix) Executive understands that the provisions of this Section 5 may limit
Executive’s ability to earn a livelihood in a business similar or related to the
business of Company, but nevertheless agrees and acknowledges that (A) the
provisions of this Section 5 are reasonable and necessary for the protection of
Company, and do not impose a greater restraint than necessary to protect the
goodwill or other business interest of Company, (B) such provisions contain
reasonable limitations as to the time and the scope of activity to be
restrained, and (C) Company’s advance agreement to make payments under the
various circumstances set forth in this Agreement provide Executive with
benefits adequate to fully compensate Executive for any lost opportunity due to
the operation of this Section 5.

In consideration of the foregoing and in light of Executive’s education, skills
and abilities, which are sufficient to enable Executive to earn a living in way
that is not competitive with Company’s business, Executive agrees that all
defenses by Executive to the strict enforcement of such provisions are hereby
waived by Executive.

 

12



--------------------------------------------------------------------------------

5.2 Restricted Activity.

(a) During the period that Executive is employed by Company, and for the period
twelve months after the Termination Date (the “Non-Solicitation Period”), with
respect to any services, products, or business pursuits competitive with those
of Company, Executive shall not (including without limitation on behalf of, for
the benefit of, or in conjunction with, any other person or entity), whether as
a director, officer, employee, consultant, agent, partner, equity owner of any
entity (except as owner of less than 4.9% of the shares of the publicly traded
stock of a corporation which Executive does not have in fact the power to
control or direct), participant, proprietor, manager, operator, independent
contractor, representative, advisor, trustee, or otherwise, solicit or otherwise
deal in any way with any of the clients or customers of Company:

(i) with whom Executive in the course of employment by the Company acquired a
relationship or had dealings,

(ii) with respect to whom Executive in the course of employment by the Company
was privy to material or proprietary information, or

(iii) with respect to whom Executive was otherwise involved in the course of
employment by the Company, whether in a supervisory, managerial, consultative,
policy-making, or other capacity involving other Company employees who had
direct dealings with such clients and customers.

Such clients and customers include any client or customer to whom Company sold
services or products in the two years prior to the Termination Date, any
prospective client or customer of Company for whom a proposal was prepared or to
whom any other marketing presentation was made within the year prior to the
Termination Date, or any prospective client or customer for whom pursuit was
actively planned by Company within the year prior to the Termination Date and in
respect of whom Company has not determined to cease such pursuit.

(b) During the Non-Solicitation Period, Executive shall not (including without
limitation on behalf of, for the benefit of, or in conjunction with, any other
person or entity) directly or indirectly, except in the good faith performance
of his duties for Company:

(i) solicit, induce or otherwise encourage in any way, any employee of Company
to terminate such employee’s relationship with Company for any reason, or assist
any person or entity in doing so,

(ii) employ, assist, engage or otherwise contract or create any relationship
with any employee or former employee of Company in any business or venture of
any kind or nature, in the case of a former employee unless such person shall
not have been employed by Company for a period of at least one year and no
solicitation prohibited hereby shall have occurred prior to the end of such one
year period, or

 

13



--------------------------------------------------------------------------------

(iii) interfere in any manner with the relationship between any employee and
Company.

5.3 Confidential Information.

(a) “Confidential Information” shall mean all proprietary or confidential
records and information, including, but not limited to, information related to
Company’s relationships with clients (such as, without limitation, pricing
information, marketing plans, budgets, designs, methodologies, products, client
preferences and policies, and identity of appropriate personnel of clients with
sufficient authority to influence a shift in suppliers), information related to
development, marketing, purchasing, acquisitions, organizational matters,
strategic matters, financial matters, managerial and administrative matters,
production, distribution and sales, distribution methods, data, specifications,
technologies, methods and methodologies, and processes (including the
Transferred Property as hereinafter defined) presently owned or at any time
hereafter developed by Company, or its agents, consultants, or otherwise on its
behalf, or used presently or at any time hereafter in the course of the business
of Company, that are not otherwise part of the public domain.

(b) Executive hereby sells, transfers and assigns to Company, or to any person
or entity designated by Company, all of Executive’s entire right, title and
interest in and to all inventions, ideas, methods, developments, disclosures and
improvements (the “Inventions”), whether patented or unpatented, and
copyrightable material, and all trademarks, trade names, all goodwill associated
therewith and all federal and state registrations or applications thereof, made,
adopted or conceived solely or jointly, in whole or in part, while an employee
of Company which (i) relate to methods, apparatus, designs, products, processes
or devices sold, leased, used or under construction or development by Company or
(ii) otherwise relate to or pertain to the business, products, services,
functions or operations of Company (collectively, the “Transferred Property”).
Executive shall make adequate written records of all Inventions, which records
shall be Company’s property and shall communicate promptly and disclose to
Company, in such forms Company requests, all information, details and data
pertaining to the aforementioned Inventions. Whether during the term of this
Agreement or thereafter, Executive shall execute and deliver to Company such
formal transfers and assignments and such other papers and documents as may be
required of Executive to permit Company, or any person or entity designated by
Company, to file and prosecute patent applications (including, but not limited
to, records, memoranda or instruments deemed necessary by Company for the
prosecution of the patent application or the acquisition of letters patent in
the United states, foreign counties or otherwise) and, as to copyrightable
material, to obtain copyrights thereon, and as to trademarks, to record the
transfer of ownership of any federal or state registrations or applications.

(c) All Confidential Information is considered secret and will be disclosed to
Executive in confidence, and Executive acknowledges that, as a consequence of
Executive’s employment and position with Company, Executive may have access to
and become acquainted with Confidential Information. Except in the performance
of Executive’s duties as an employee of Company, Executive shall not, during the
term and at all times thereafter, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Information. All records,
files, drawings, documents, equipment and other tangible items (whether in
electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information,

 

14



--------------------------------------------------------------------------------

which Executive has prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain Company’s sole and exclusive
property and shall be included in the Confidential Information. Upon termination
of this Agreement, or whenever requested by Company, Executive shall promptly
deliver to Company any and all of the Confidential Information and copies
thereof, not previously delivered to Company, that may be in the possession or
under the control of Executive. The foregoing restrictions shall not apply to
the use, divulgence, disclosure or grant of access to Confidential Information
to the extent, but only to the extent, (i) expressly permitted or required
pursuant to any other written agreement between Executive and Company, (ii) such
Confidential Information has been publicly disclosed (not due to a breach by
Executive of Executive’s obligations hereunder, or by breach of any other
person, of a fiduciary or confidential obligation to Company), or
(iii) Executive is required to disclose Confidential Information by or to any
court of competent jurisdiction or any governmental or quasi-governmental
agency, authority or instrumentality of competent jurisdiction, provided,
however, in the case of (iii) that Executive shall, prior to any such
disclosure, immediately notify Company of such requirements and provided
further, however, that Company shall have the right, at its expense, to object
to such disclosures and to seek confidential treatment of any Confidential
Information to be so disclosed on such terms as it shall determine.

5.4 Acknowledgement; Remedies; Survival of this Agreement.

(a) Executive acknowledges that violation of any of the covenants and provisions
set forth in Section 5 of this Agreement may cause Company irreparable damage
and agrees that Company’s remedies at law for a breach or threatened breach of
any of the provisions of this Section 5 would be inadequate and, in recognition
of this fact, in the event of a breach or threatened breach by Executive of any
of the provisions of this Agreement, it is agreed that, in addition to the
remedies at law or in equity, Company shall be entitled, without the posting of
a bond, to equitable relief in the form of specific performance, a temporary
restraining order, temporary or permanent injunction, or any other equitable
remedy which may then be available for the purposes of restraining Executive
from any actual or threatened breach of such covenants. Without limiting the
generality of the foregoing, if Executive breaches Section 5.2 in any material
respect, such breach will entitle Company (i) to terminate its obligations to
make further payments otherwise required under this Agreement, provided,
however, that such termination shall occur only after Company has provided
Executive at least ten (10) business days notice of the circumstances of such
breach and, only if such breach is curable, Executive has failed to cure such
breach within such ten (10) business day period, (ii) to enjoin Executive from
disclosing any Confidential Information to any Competing Business, in the case
of a breach of Section 5.2(a) to enjoin any Competing Business from using any
such Confidential Information, and to enjoin Executive from rendering personal
services to or in connection with any Competing Business in violation of the
terms of this Agreement, and, (iii) and to seek to recover damages. The rights
and remedies hereunder are cumulative and shall not be exclusive, and Company
shall be entitled to pursue all legal and equitable rights and remedies and to
secure performance of the obligations and duties of Executive under this
Agreement, and the enforcement of one or more of such rights and remedies by
Company shall in no way preclude Company from pursuing, at the same time or
subsequently, any and all other rights and remedies available to it.

(b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.

 

15



--------------------------------------------------------------------------------

6. MISCELLANEOUS

6.1 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in New York, New
York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration,
subject to the limitations contained in Section 6.8. Notwithstanding the
foregoing, Company shall be entitled to enforce the provisions of Section 5
hereof through proceedings brought in a court of competent jurisdiction as
contemplated by Section 6.7 hereof. Any award of fees and expenses (including
legal fees) shall be paid within sixty (60) days of the award.

6.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.

6.3 Key Employee Insurance. Company in its sole discretion shall have the right
at its expense to purchase insurance on the life of Executive, in such amounts
as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.

6.4 Assignment; Benefit. This Agreement shall not be assignable by Executive,
other than Executive’s rights to payments or benefits hereunder, which may be
transferred only by will or the laws of descent and distribution. Upon
Executive’s death, this Agreement and all rights of Executive hereunder shall
inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. No rights or
obligations of Company under this Agreement may be assigned or transferred
except to any successor to Company’s business and/or assets (by merger, purchase
of stock or assets, or otherwise) which, to the extent not otherwise
automatically provided by operation of law, expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform if no such succession had taken place.

6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight delivery, and (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after deposit in the U.S. mail, in each case addressed as set
forth below or at such other address for either party as may be specified in a
notice given as provided herein by such

 

16



--------------------------------------------------------------------------------

party to the other. Any and all service of process and any other notice in any
such action, suit or proceeding shall be effective against any party if given as
provided in this Agreement; provided that nothing herein shall be deemed to
affect the right of any party to serve process in any other manner permitted by
law.

If to Company:

Harris Interactive Inc.

161 Sixth Avenue

6th Floor

New York, New York 10013

Attention: Human Resources

With A Copy To:

Harris Interactive Inc.

161 Sixth Avenue

6th Floor

New York, New York 10013

Attention: Counsel

If to Executive:

Michael de Vere at his residence address as shown in the records of Company.

6.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto, excluding the retention bonus agreement for fiscal 2012 and, except and
only to the extent explicitly stated in Section 3.9, any equity agreements
entered into by Executive with Company. No amendment, modification, or waiver of
this Agreement shall be effective unless in writing. Neither the failure nor any
delay on the part of any party to exercise any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege with
respect to such occurrence or with respect to any other occurrence.

6.7 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of the State of Delaware and the
federal laws of the United States of America, to the extent applicable, without
giving effect to otherwise applicable principles of conflicts of law. Subject to
Section 6.1 hereof, the parties hereto expressly consent to the jurisdiction of
any state or federal court located in the State of New York, and to venue
therein, and consent to the service of process in any such action or proceeding
by certified or registered mailing of the summons and complaint therein directed
to Executive or Company, as the case may be, at its address as provided in
Section 6.5 hereof.

6.8 Prevailing Party. Should either party breach the terms of this Agreement,
the prevailing party who seeks to enforce the terms and conditions of this
Agreement shall be

 

17



--------------------------------------------------------------------------------

entitled to recover its attorneys fee and disbursements; provided, however, that
no award for legal fees or other fees and expenses shall be made against
Executive unless the arbitrator or court, as applicable, finds that Executive’s
position was frivolous or taken in bad faith.

6.9 Indemnification. Company shall indemnify Executive to the maximum extent
permitted by law (including advancement of legal fees) against any claim with
regard to any action or inaction taken by Executive in the good faith
performance of his duties as an officer of Company or any affiliate or as a
fiduciary of any benefit plan of either, except with respect to any action or
inaction by Executive in breach of this Agreement which shall be covered by
Section 6.8. Company shall cover Executive with directors and officers insurance
at no lesser a level that at which it covers any other current officer or
director, including without limitation any tail coverage after a Change in
Control. This provision shall survive any termination of employment while any
potential of liability of Executive exists.

6.10 Headings; Counterparts; Interpretation.

(a) The headings of paragraphs in this Agreement are for convenience only and
shall not affect its interpretation.

(b) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which, when taken together, shall
be deemed to constitute the same Agreement.

(c) Company and Executive each acknowledge that it has been represented by legal
counsel in the negotiation and drafting of this Agreement, that this Agreement
has been drafted by mutual effort, and that no ambiguity in this Agreement shall
be construed against either party as draftsperson.

6.11 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as the other party shall reasonably
request in order to effectuate the purposes of this Agreement.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

HARRIS INTERACTIVE INC. By:   /s/ Al Angrisani  

Al Angrisani

President and Chief Executive Officer

/s/ Michael de Vere

MICHAEL DE VERE

 

19